Citation Nr: 1704889	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating in excess of 40 percent prior to May 20, 2005, and in excess of 20 percent as of May 20, 2005, for chronic low back strain with degenerative changes and herniation at L4-L5.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 and October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Des Moines, Iowa, respectively.  The case is currently under the jurisdiction of the Des Moines RO.

The Board denied the Veteran's claim most recently in a February 2016 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued an order granting a July 2016 Joint Motion for Remand (JMR).  The case has been returned to the Board for further action.

The Board acknowledges that in February 2016 the Veteran appealed a June 2015 rating decision granting a 10 percent evaluation for his left lower extremity (LLE) radiculopathy. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the appeal.  As such, that issue is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the low back claim, the July 2016 JMR essentially directed the Board to consider whether the Veteran may receive a higher rating under the old spine rating criteria which consider his spine and associated neurological deficits in a single evaluation.  He currently receives an evaluation under the new spine rating criteria and a separate evaluation for his associated LLE radiculopathy.  As noted above, the Veteran has appealed the evaluation assigned for his LLE radiculopathy.  In light of this pending action and possible change in his separate evaluation for LLE radiculopathy, the Board cannot determine whether he would receive a higher single evaluation under the old rating criteria or a higher combined evaluation under the new rating criteria.  The issues are inextricably intertwined.  The LLE radiculopathy claim must be readjudicated prior to the readjudication of the low back claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's low back claim should be readjudicated under both the old back regulations and the current back regulations to determine whether a higher rating is available if the left lower extremity disability is evaluated as part of the back disability under the old regulations governing IVDS, or if a higher combined rating is available if the left lower extremity is rated separately from the low back disability under the new regulation governing IVDS, as is currently being done. 

If the overall rating is more favorable separating the left lower extremity out, the RO should return the back claim to the Board  after issuing a supplemental statement of the case to the Veteran and his attorney. The left lower extremity claim should only be sent to the Board if an appeal is perfected.  

If the overall rating is more favorable if the left lower extremity disability is evaluated as part of the back disability under the old regulations for evaluating IVDS, the RO should return the newly combined back and left lower extremity claim to the Board after issuing a supplemental statement of the case to the Veteran and his attorney. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




